Citation Nr: 0026372	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  94-18 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from February to May 1982.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Offices (RO's) at Baltimore Maryland 
(originally), and Wilmington, Delaware, currently.  

The veteran had a personal hearing on his appeal before a 
hearing officer at the Baltimore RO in June 1995.  A complete 
transcript is of record.  

The case was remanded by the Board in December 1996 for 
additional medical evidence and a psychiatric evaluation.  
The veteran failed to report for the psychiatric evaluation 
but was not informed of the adverse consequences for his 
claim by failing to report without good cause shown.  The 
case was remanded again in February 1999 for the scheduling 
of another psychiatric evaluation and for informing the 
veteran of the consequences if he failed to report without 
good cause shown.  The purpose of the remand has been met.  

Service connection has been granted for a mood disorder with 
depression, anxiety and phobic symptoms.  The veteran has 
continued his appeal as to service connection for post-
traumatic stress disorder.  


FINDING OF FACT

The preponderance of the medical evidence shows that the 
veteran does not have post-traumatic stress disorder.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107(a) 
(West 1991); 38 C.F.R. § 3.303(d) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The service medical records show that the veteran was injured 
in May 1982 when he fell from a truck in which he was riding 
and was dragged 200 feet.  He did not loose consciousness but 
he sustained a concussion and multiple abrasions.  He 
complained of blurred vision, headaches and shaking.  He 
stated that he hit the right side of his head on the road.  

A non-VA orthopedic office note dated in August 1984 shows 
that the veteran was "catapulted" 100 feet from his motor 
cycle when he ran into a fence about two weeks previously.  
He reportedly sustained knee and neck injuries.  

In December 1990, a non-VA physician reported that the 
veteran had been a police officer and had suffered stress as 
a result.  He reportedly had eaten too much junk food on the 
job and suffered from stomach problems, feelings of gastric 
uneasiness and diarrhea.  His stomach problems reportedly had 
been described by different physicians as nerves or stress.  
He described increasingly severe anxiety attacks accompanied 
by sleeplessness and attacks of impending doom.  His problems 
included treated panic attacks accompanied by anxiety.  

The veteran was hospitalized at a non-VA hospital in March 
and April 1991 for the treatment of severe anxiety neurosis, 
among other health problems.  He had had a feeling of unease 
the night previously.  He was being followed by a 
psychiatrist and another physician for a history of chronic 
anxiety with depression.  He felt that many of his problems 
arose from work-related stress.  A consultation report 
indicated that he was a police officer and had a very intense 
personality.  He had a lot of stress at work.  He was very 
apprehensive.  He apparently had developed a panic attack 
with hyperventilation syndrome.  It was felt that many of his 
symptoms were psychogenic.  He complained of feeling weak and 
lousy.  The final diagnoses included chronic severe anxiety.  

In April 1991, the veteran's private physician reported that 
the veteran had been treated since December 1990 for major 
depression and panic attacks.  His panic attacks were stress 
related that included stress from working as a police 
officer.  

In April 1993, the veteran underwent a private psychiatric 
evaluation for symptoms of post-traumatic stress disorder, 
major depression and anxiety.  He reportedly would become 
anxious and dizzy driving to his job and also described 
anxiety, depression, and flashbacks of traumatic memories 
from the 1982 inservice accident and stressful experiences as 
a police officer.  Anxiety reportedly had worsened to the 
point of panic.  He described difficulty falling asleep and 
having bad dreams and nightmares.  His dreams and nightmares 
as well as intrusive thoughts during the day involved the 
1982 accident.  He complained of depression.  His affect 
varied from being irritated to depressed and his mood was 
generally depressed.  He related trouble concentrating, 
exaggerated startle response, irritability, anger, worry, and 
depression to his physical symptoms.  The final diagnoses 
were post-traumatic stress disorder, delayed onset, and major 
depressive disorder, single episode.  His psychosocial and 
environmental problems were severe with progressive physical 
deterioration and increasing psychiatric symptomatology, 
which in part was resulting from and aggravated by that 
physical deterioration.  His psychiatric difficulties were 
further aggravated by his inability to find a job at which he 
could work.  

On a VA examination in June 1993, history was recorded of the 
severe accident in 1982 and its consequences.  He reportedly 
had been in and out of hospitals since 1989.  He reportedly 
suffered from severe anxiety, insomnia, bad dreams and panic 
attacks.  He reportedly felt depressed all the time and had 
thoughts of suicide but stated that he would never kill 
himself.  He had difficulty concentrating and felt helpless 
and hopeless about the future.  The examination showed that 
he was extremely depressed.  Affect was flat.  He was very 
angry about the way he was treated.  He felt that he should 
have been given a medical discharge from the active service.  
His symptoms were said to be clearly related to the inservice 
automobile accident.  The diagnoses were major depression and 
anxiety state with severe panic attacks.  

In October 1993, a private physician reported that the 
veteran was being treated for depression, anxiety and panic 
attacks.  In February 1994, he had symptoms of anxiety, panic 
episodes and post-traumatic stress disorder.  

During the veteran's June 1995 hearing, he testified that he 
was given something to calm him after the 1982 accident and 
then developed a nervous condition.  Treatment was given 
starting in 1984.  He described anger and depression.  His 
nervous disorder reportedly was caused by the stress of 
having been thrown out of the truck and dragged in 1982.  He 
testified that inability to sleep, inability to eat properly, 
inability to keep a positive attitude, constant depression, 
being very uncomfortable under pressure, and nightmares about 
the 1982 accident were symptomatic of post-traumatic stress 
disorder.  He also described difficulty getting a job and the 
absence of a social life.  

On a VA examination in June 1999, history was recorded of the 
1982 accident and subsequent treatment for somatic illnesses.  
The purpose of the examination that was conducted by two 
psychiatrists was to confirm or rule out the diagnosis of 
post-traumatic stress disorder.  The veteran was found to 
have symptoms of emotional distress, particularly anxiety and 
depression, some phobic symptoms, some difficulties 
concentrating and some impairment of memory.  There was no 
evidence of flashbacks.  He did not suffer from recurrent 
intrusive recollections of combat events.  It was not the 
opinion of the examiners that his fall off the back of the 
truck was emotionally traumatic to the level of a stressor 
sufficient to account for post traumatic stress disorder.  
The symptoms of terror states, nightmares related to 
traumatic events, anniversary reactions, numbing of general 
responsiveness, depersonalization, derealization, inability 
to have loving feelings, detachment and estrangement from 
others appeared absent.  The absence of many or most of the 
symptoms that generally account for post-traumatic stress 
disorder argued against the plausibility of this diagnosis.  
It was the opinion of the examiners that post-traumatic 
stress disorder was not the current diagnosis for him.  He 
reportedly had a mood disorder, including the symptoms of 
depression, anxiety and phobic symptoms, due to his general 
medical condition.  

The VA mental status examination in June 1999 showed that the 
veteran was somewhat apprehensive and at times somewhat sad.  
He discussed his fears of falling from great heights and 
social phobia at the prospect of meeting people causing him 
quite a bit of apprehension.  He described episodes of 
feeling down in the dumps.  He seemed to have some difficulty 
concentrating.  His memory for recent events seemed a little 
bit shaky.  With regard to the multiple psychiatric diagnoses 
of record, it was the opinion of the examiners that the most 
plausible and cogent psychiatric diagnosis was mood disorder 
due to general medical condition with depressive, anxiety and 
phobic symptoms.  The final diagnosis was mood disorder due 
to general medical condition with depression, anxiety and 
phobic features.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table).  

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990)

The veteran's claim for service connection for post-traumatic 
stress disorder is considered well grounded because there is 
medical evidence that he has this disorder as secondary to 
inservice trauma.  Nevertheless, on the basis of the complete 
medical evidence, the Board finds that most of the 
psychiatric evidence in this case shows that he does not have 
post-traumatic stress disorder.  There has been one 
psychiatrist who submitted the April and October 1993 reports 
that the veteran had post-traumatic stress disorder related 
to the trauma induced by the 1982 accident.  Conversely, the 
findings/diagnoses from different physicians in December 1990 
(panic attacks accompanied by anxiety), March and April 1991 
(chronic severe anxiety), April 1991 (major depression and 
panic attacks), June 1993 by VA (major depression and anxiety 
state with severe panic attacks), and, finally, June 1999 by 
2 psychiatrists designated by VA (mood disorder due to 
general medical condition with depression, anxiety and phobic 
features), do not include post-traumatic stress disorder.  
The VA evaluation in 1999 by two psychiatrists who had never 
seen him before considered all the previous findings and 
diagnoses of record as well as the history of the veteran's 
mental status.  They specifically considered whether or not a 
diagnosis of post-traumatic stress disorder was supportable 
on the basis of this history and the current findings.  It 
was found that the veteran did not have post-traumatic stress 
disorder.  Hence, in the face of the clear preponderance of 
the salient evidence, the Board concludes that service 
connection may not be granted for post-traumatic stress 
disorder essentially because the veteran does not have it.  


ORDER

Service connection for post-traumatic stress disorder is 
denied.  


		
	R. K. ERKENBRACK
	Acting Member, Board of Veterans' Appeals

 


- 7 -


